UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Morris Speight-Bey, )
)
Pemoner’ 3 Case: 1:14-cv-02016
V, ) Assigned To : Unassigned
) Assign. Date: 11/26/2014
) Description: Habeas Corpus/2255
William J. Smith, )
)
Respondent. )
W

Petitioner, proceeding pro se, is currently incarcerated at the District of Columbia’s
Central Detention Facility. Petitioner has submitted what he purports to be a petition for a writ
of habeas corpus under 28 U.S.C. § 2241 without identifying the basis of his detention. See 28
U.S.C. § 2242 (habeas application “shall allege the facts concerning the applicant’s commitment
or detention . . .”). Regardless, the petition is sorely defective. Hence, petitioner’s
accompanying application to proceed in forma pauperis will be granted and this case will be
dismissed.

Rule 1(b) of the Rules Governing Section 2254 Cases permits the Court to “apply these
rules to a habeas corpus petition [under § 2241],” and Rule 12 makes the Federal Rules of Civil
Procedure applicable to habeas petitions “to the extent that they are not inconsistent with any
statutory provisions or these rules.” Unlike the minimal pleading requirements of Fed. R. Civ. P.
8(a), “Rule 2(c) of the Rules Governing Habeas Corpus Cases requires a more detailed
statement. The habeas rule instructs the petitioner to “specify all the grounds for relief available
to [him]’ and to ‘state the facts supporting each ground.’ ” Mayle v. Felix, 545 US. 644, 649

(2005). This “demand that habeas petitioners plead with particularity is to assist the district court

in determining whether the State should be ordered to ‘show cause why the writ should not be
granted’ ” or to summarily dismiss the petition. Id. at 656 (quoting 28 U.S.C. § 2243). The
demand is necessary also because the government, in responding to a show cause order, “must
‘address the allegations in the petition.’ ” Id. (quoting Gov’g Rule 5(b)).

Petitioner states that he is “a Moroccan American National whose habitual residence
status is incorrect.” Pet. at 2. Petitioner seems to take issue with his “United States Birth
Certiﬁcate,” which he contends provides an “artiﬁcial description [that] doesn’t identify a human
being by Nationality . . . .” Id. He “demand[s] that the current erroneous false description be
removed from the Birth Certiﬁcate and corrected by an [sic] Moroccan American National
Nationality immediately.” Id. In his introduction, petitioner states that he is applying for a writ

for the identity of Nationality, Subject Matter Jurisdiction, a coanizable
[sic] claim violation of the constitution, laws, or treaties . . . a violation of
the Treaty of Frienship [sic] and Peace between England, Morocco, and
North America of the United States, Amended and sign[ed] by the two
Ministers of Thomas Jefferson, and John Adams.

Id. at 1. The perplexing grounds for relief are listed as follows: “Ground One: Genocide
against a Nation of America”; “Ground Two: Admission is unlawful of section 4 a justment [sic]
of status for displaced Person’s Act of 1948 . . .”; “Ground Three: Title 28 U.S.C.S. § 1605 and
1602 of American Nationals Laws Violation of the Vienna Convention of the United Nations and
Title 28 U.S.C.S. § 1332 Diversity of citizenship; Amount in Controversy; cost”; “Ground Four:
A violation of Amendment 5, and Amendment 13”; “Ground Five: Illegal use of Person
Solicitation of Proxy by a false Presentment and Bond of Property Contracts using cooperative
agreements § 6305 . . . .” The supporting facts, such as they are, emphasize petitioner’s “request
for a correction of [his] nationality,” Compl. at 5, which is not a remedy available in habeas

proceedings.

The petition fails to comply with the habeas pleading rules, and it does not otherwise
provide a basis for habeas relief. See Mayle, 545 US. at 655 (“Notice pleading is not sufﬁcient,
for the petition is expected to state facts that point to a real possibility of constitutional error.”)
(quoting Advisory Comm. Note on Habeas Corpus Rule 4) (internal bracket and quotation marks
omitted). Rather, the petition presents the type of fantastic or delusional scenarios warranting
dismissal of a case as frivolous. See Neitzke v. Williams, 490 US. 319, 325 (1989); Best v. Kelly,
39 F.3d 328, 330-31 (DC. Cir. 1994) (a court may dismiss claims that are “essentially
ﬁctitious”-- for example, where they suggest “bizarre conspiracy theories . . . [or] fantastic
government manipulations of their will or mind”) (citations and internal quotation marks
omitted); Crisaﬁ v. Holland, 655 F.2d 1305, 1307—08 (DC. Cir. 1981) (“A court may dismiss as
frivolous complaints . . . postulating events and circumstances of a wholly fanciful kind”). A

separate Order of dismissal accompanies this Memorandum Opinion.

     

United ates District Judge

Date: November  ,2014